Cornell, J.
It is claimed by defendants that the rule caveat emjptor applies to all purchases at an execution sale by a sheriff, unaccompanied by fraud, and that where the judgment creditor becomes the purchaser at such a sale, and the execution and judgment are satisfied to the amount of his bid, a court of equity cannot vacate and set aside the satisfaction and sale, and issue a new execution, even though the purchaser acquires nothing, and the judgment debtor loses nothing, by the sale, by reason of the fact that the sheriff assumed to sell property belonging to a stranger, and which he had no authority to sell. In support of this proposition a large number of cases are cited, which fully sustain the doctrine as applicable to sales strictly of a, judicial character, or partaking somewhat of that nature.
The sale in the present case was not, however, one of that character. It was simply an ordinary sale by a sheriff upon an execution on a money judgment. In such case the sheriff “ acts as the ministerial officer of the law, and not as the organ of the court. He is not its instrument or agent, as in judicial sales, and the court is not the vendor. His authority to sell rests on the law and on the writ, and does not, as in judicial sales, emanate from the court. *231The functions of the court terminate at the rendition of the judgment,” except where, as in Missouri, Pennsylvania, and some of the other states, confirmation of the sale is required, and except when its power is invoked to set the sale aside, for cause, on motion. “ The court does not direct what shall be levied on or sold, nor how the sale shall be made.” The validity of the purchase does not depend upon its sanction and approval. Rorer on Jud. Sales, §§ 21, 22, 46, 53, and cases cited.
In the case under consideration the real estate assumed to be sold by the sheriff did not belong to the defendants in the execution, and they had no interest in it whatever. The officer had no authority to sell it; no estate, interest, possession, or right of possession, was transferred by the sale. Tiie debtor lost nothing by it, and the judgment creditor acquired nothing by his purchase. Nothing, in fact, having been sold or purchased, there was nothing to which the caveat emptor rule could apply. No rights or equities of third parties having intervened, no possible prejudice can result to anyone in setting aside the sale, vacating the satisfaction, and ordering a new execution. That the court, in the exercise of its eqijity jurisdiction, possesses the power to grant this relief in such a case, where, as is found by the court iii this instance, the purchase is made in ignorance of the real facts as to the title of the property assumed to be sold, and the purchaser has been guilty of no negligence in ascertaining such facts, is undoubted, and was settled affirmatively in the case of Lay v. Shaubhut, 6 Minn. 273; approved in Shaubhut v. Hilton, 7 Minn. 506. See also Jones v. Henry, 3 Littell, (Ky.) 427 ; Price v. Boyd, 1 Dana, 434; Muir v. Graig, 3 Blackf. 293; Julian v. Beal, 26 Ind. 220 ; Hughes v. Streeter, 24 Ill. 647 ; Ritter v. Henshaw, 7 Iowa, 97 ; Adams v. Smith, 5 Cow. 280 ; Bank of Utica v. Mersereau, 3 Barb. Ch. 528.
The second defence set up in the joint answer of defendants, Le Due and Robinson, required no reply, as the new *232matter therein contained constitutes no counter-claim. Gen. St. ch. 66, §§ 83, 99.
The motion made by plaintiff to strike such defence from the answer, and to exclude any evidence under it, was a proper mode of raising the question as to the validity of such defence. The matter therein stated constituted, in our judgment, no bar to the present action. So far as concerns any matter involved in this action, the sole question for determination in the action referred to in this portion of defendants’ answer related to the right of the bank to assert and maintain any claim or lien, under and by virtue of its judgment then satisfied of record, upon the mortgaged premises as against the plaintiff in that action, and the mortgage she was seeking thereby to foreclose. In the determination of that question the equitable right of the bank to be relieved from the legal effect of the satisfaction of its judgment as against these defendants, on account of mistake or otherwise, was in no way involved, nor rendered possible of adjudication, by any issue therein raised. There was no error in the decision of the district court on this point.
There was no error prejudicial to the defendants in the reception in evidence of the plat of Le Due’s addition, and the testimony of the register of deeds in regard to it, and to the abstract books, for the purpose for which they were offered. It tended to show how the mistake in regard to the condition of the title to the property occurred, and bore directly upon the question of plaintiff’s care and diligence in investigating the title before its purchase at the execution sale.
Whether the records in the office of the register of deeds were sufficient to operate as a constructive notice to plaintiff of the actual condition of the title to the property in question, is not a circumstance of sufficient importance to defeat its right to the relief sought, if, in fact, it did not have actual notice or knowledge of such condition, and acted *233with ordinary care, under the circumstances, in making the purchase, and hence the finding of the court as to what .appeared from the recorded deeds and plat, whether correct or incorrect, could have worked no prejudice, and was no substantial error.
In regard to its finding upon the question of actual notice and knowledge, it is sufiiciently supported by the evidence to be conclusive upon this court.
The foregoing comprises the principal points presented, .and, upon an examination of the whole case, no substantial ■cause is discovered for any interference with the disposition made of the case by the district court.
The judgment, and the order denying a new trial, are ■affirmed